[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION
Before this court is the defendants' motion to set aside entry of default pursuant to R.C.P. 55(c), and the defendants' motion for extension of time pursuant to R.C.P. 6(b)(2) to answer an objection to the plaintiffs' motion for entry of judgment. The plaintiffs' objection to the motion for extension of time was filed too late to be considered by this court.
Pursuant to R.C.P. 55(c), the court may set aside an entry of default when good cause has been demonstrated. Further, when there are no intervening equities, any doubt about the existence of good cause should be resolved in favor of the movant to the end of securing a final trial upon the merits. Berberian v.Petit, 118 R.I. 448, 452-3, 374 A.2d 791, 793 (1977).
In consideration of the fact that the defendants served their answer by mail only four days late (the same date default was entered) and the fact that the defendants have raised a meritorious defense in their answer, this court grants the defendants' motion to set aside entry of default. For the reasons set forth above, pursuant to Rule 6(b)(2), the time in which the defendants have to respond to the plaintiffs' complaint is enlarged by ten days thereby making the answer filed by the defendants timely. In as much as the entry of default is set aside, the plaintiffs' motion for entry of judgment is rendered moot.
Counsel shall prepare an order to reflect the above disposition.